IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. AP-77,081


                     GUSTAVO TIJERINA SANDOVAL, Appellant

                                                v.

                                  THE STATE OF TEXAS

                        ON DIRECT APPEAL
    FROM CAUSE NO. 2015-DCR-02443-C IN THE 197TH DISTRICT COURT
                        CAMERON COUNTY

                                            ORDER

               Per curiam.

       We remanded this case to the trial court to make written findings on the voluntariness of

recorded statements pursuant to Code of Criminal Procedure Article 38.22 and to hold a hearing and

make findings on a jury-selection issue.1 The trial court has satisfactorily complied with the jury-

selection portion of our remand order but has not made Article 38.22 findings. At the remand



       1
       Sandoval v. State, No. AP-77,081, 2022 Tex. Crim. App. Unpub. LEXIS 114 (Tex. Crim.
App. Mar 2, 2022) (not designated for publication).
                                                                         SANDOVAL ORDER — 2

hearing, questions were raised about whether Judge Migdalia Lopez, who presided over the

suppression hearing, or the current judge should make findings, whether the current judge was

required to make findings if Judge Lopez was unavailable, and whether a new hearing on the motion

to suppress was authorized by our remand order.

        We again remand this case to the trial court. The trial court will first determine whether

Judge Lopez is eligible to be assigned to make the Article 38.22 findings. If the trial court

determines that she is eligible, it must attempt to secure her assignment to make those findings. If

the trial court finds that Judge Lopez is ineligible or otherwise unavailable, the trial court must make

findings on why that is so. If it is determined that Judge Lopez cannot make findings, the trial court

will make Article 38.22 findings on the basis of the record of the suppression hearing. No hearing

is authorized with respect to Article 38.22 findings themselves, but the trial court is free to hold a

hearing regarding the eligibility or availability of Judge Lopez.

        The Article 38.22 findings are due 60 days from the date of this order. If the trial court

determines that Judge Lopez is ineligible or unavailable to make findings, the trial court’s findings

on that determination are due within 20 days from the date of this order.

Filed: July 27, 2022

Do not publish